Citation Nr: 0204027	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  95-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1965 to November 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1994 RO rating decision that denied service 
connection for the cause of the veteran's death. The 
appellant submitted a notice of disagreement in February 
1995, and the RO issued a statement of the case in June 1995.  
The appellant submitted a substantive appeal in June 1995.


FINDINGS OF FACT

1.  The veteran died in December 1993.

2.  During his lifetime the veteran was not service-connected 
for any disability.

3.  The cause of the veteran's death was gastrointestinal 
bleeding, due to or as a consequence of thrombocytopenia; due 
to or as a consequence of anemia; due to or as a consequence 
of malignant melanoma.

4. The primary or contributory causes of the veteran's death 
are not related to a disease or injury in service, including 
exposure to herbicides.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In this case the appellant's application appears to be 
intact.  She has been informed of the information necessary 
to substantiate her claim via the statement of the case, the 
supplemental statement of the case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim.  The Board finds that all relevant evidence has 
been obtained with regard to the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  Hence, no further assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).

The implementing regulations of the VCAA are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  The regulations, with the 
exception of development in the case of attempts to reopen 
finally denied claims made after August 21, 2001, are not 
meant to bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Thus, the appellant is not prejudiced by the 
Board's initial application of the regulations to her claim.

B.  Factual Background

The veteran received the Vietnam Service Medal,  the Republic 
of Vietnam Combat Medal, and the Bronze Star Medal with "V" 
device.

Service medical records are negative of manifestations of 
gastrointestinal bleeding, thrombocytopenia, anemia, and 
malignant melanoma.  Records reflect that the veteran had 
stomach and liver trouble from a gunshot wound to the abdomen 
that pre-existed active service.

Post-service medical records first show a diagnosis of 
malignant melanoma in 1991.  At that time the veteran 
underwent wide excision of a melanoma site on his right 
thigh.

Non-VA medical records show that the veteran had several 
hospital admissions in 1993 for treatment of melanoma, up 
until his death.  In September 1993, a metastatic lesion was 
noted in the veteran's left lung.  A bone marrow biopsy at 
that time also suggested non-Hodgkin's lymphoma, and marker 
studies were to be conducted.  Records dated in October 1993 
reflect metastatic malignant melanoma of the veteran's bone 
marrow and stomach.  Further review of pathology from the 
bone marrow specimen revealed stains and markers consistent 
with malignant melanoma (the primary source).

The veteran died in December 1993.  His death certificate 
showed that the immediate cause of death was that of 
gastrointestinal bleeding due to, or as a consequence of 
thrombocytopenia; due to, or as a consequence of anemia; due 
to, or as a consequence of malignant melanoma.  He died in a 
hospital.  No autopsy was performed.

At the time of his death, service connection had not been 
established for any disability.

Statements of the appellant in the claims folder are to the 
effect that the veteran had 
non-Hodgkin's lymphoma and malignant melanoma due to 
herbicide exposure in service, which caused his death.

In December 1998, the Board remanded the case to obtain a VA 
medical opinion, in view of evidence suggesting non-Hodgkin's 
lymphoma, a disease presumptively due to Agent Orange 
exposure.  38 C.F.R. § 3.309(e) (2001).

A March 2001 opinion from a VA physician specializing in 
dermatology reflects that the veteran's claims folder was 
reviewed.  The physician noted the excision of malignant 
melanoma first in 1991 and of its unfavorable prognosis, as 
well as subsequent tissue or marrow studies that showed cells 
with markers positive for malignant melanoma.  It was the 
opinion of the VA physician that the veteran died of 
complications from malignant melanoma and its treatment.  The 
VA physician concluded that the veteran did not have non-
Hodgkin's lymphoma, and that such diagnosis was excluded when 
the cellular marking studies were completed.


C.  Legal Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Pub. L. No. 107-___ (HR 1291) (Dec. 27, 
2001) (to be codified at 38 U.S.C.A. § 1116(f))

Service connection may be granted for specified diseases 
based on inservice exposure to Agent Orange on a presumptive 
basis, or on a direct basis when there is competent evidence 
linking a current disease to such exposure.  Brock v. Brown, 
10 Vet App 155 (1997).  If a veteran was exposed to an 
herbicide agent during active military, naval or air service, 
the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.307(a)(6) (2001) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2001) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, PCT, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service.  38 U.S.C.A. §§ 1113, 1116 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.307(a)(6)(ii).

As noted above, the veteran's death certificate reflects that 
his death in December 1993 was due to gastrointestinal 
bleeding as a consequence of thrombocytopenia, as a 
consequence of anemia, and as a consequence of malignant 
melanoma. 

The veteran's service medical records are negative for 
manifestations of any of these disabilities, including 
malignant melanoma.  The post-service medical records do not 
reveal the presence of malignant melanoma until 1991, many 
years after the veteran's separation from service.  Malignant 
melanoma is not a condition that may be service-connected on 
a presumptive basis under the provisions of 38 C.F.R. 
§ 3.309(e).

The veteran's service decorations denote qualifying service 
in Vietnam for purposes of the presumptions contained 
38 C.F.R. §§ 3.307, 3.309 (2001).

While the evidence shows that the veteran's malignant 
melanoma may have metastasized to his left lung, the Board 
notes that presumptive service connection may not be 
established under 38 U.S.C. § 1116, and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure.  See VAOPGCPREC 18-97.

The medical evidence supports the conclusion that the veteran 
did not have non-Hodgkin's lymphoma, and that he died of 
complications from malignant melanoma and its treatment.  A 
VA physician also noted that there was no known correlation 
between Agent Orange exposure and malignant melanoma.  As 
such, no causal connection has been shown between an incident 
of service, including exposure to herbicides, and the cause 
of the veteran's death.  There is no contrary medical 
opinion.

Although the appellant has asserted that the veteran's 
exposure to herbicides in service was significant in the 
veteran's developing malignant melanoma, which caused his 
death, she is not a medical professional, and is not 
qualified to express an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that service connection was not in effect for 
any disability at the time of death, and consequently no 
service-connected disabilities were listed on the death 
certificate as a contributing or underlying cause of the 
veteran's death. The Board finds that there is no competent 
(medical) evidence showing a causal connection, or showing 
that a service-connected disability caused or was a material 
factor in the production of the veteran's death.

The medical evidence shows that the cause and contributing 
conditions of the veteran's death were gastrointestinal 
bleeding, thrombocytopenia, and anemia due to or as a 
consequence of malignant melanoma, which occurred many years 
after service.  There is no competent (medical) evidence 
linking these conditions to an incident of service, including 
exposure to herbicides, or to a service-connected disability.

Having considered all the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable. 38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

